In an action to foreclose on a purchase money mortgage, the third-party defendant appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated December 22, 1992, which denied the third-party defendant’s motion to vacate its default in answering the third-party complaint.
Ordered that the judgment is affirmed, with costs.
A party seeking to vacate a default must demonstrate a reasonable excuse for the delay and the existence of a meritorious defense (see, Gray v B.R. Trucking Co., 59 NY2d 966; Almodovar v All State Gen. Bldg. & Remodeling Contrs., 166 AD2d 396). The failure by the third-party defendant to demonstrate a legally cognizable reason for its failure to timely submit an answer (see, e.g., Ungar v Holmes Protection, 87 AD2d 589) constituted sufficient cause for the Supreme Court’s refusal to vacate its default. Rosenblatt, J. P., Lawrence, Copertino and Joy, JJ., concur.